DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 10, 18; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. It is argued in 2nd para. of pg.7 of the remarks that the prior art fails to teach “generating a plurality of images and a corresponding patient states. The examiner respectfully disagrees because in para. [0074] Robinson et al. teach a 4D-MRI similar to applicant’s disclosure in para. [0097] of the specification. Additionally, applicant argues that the prior art does not teach “from a captured image and captured patient state of a patient without capturing any further images”. Para. [0074] of Robinson et al. teaches “not taking further images”. The para. taches different single images such 4D-MRI. Regarding the second embodiment, applicant argues in 3rd para. of pg.7 of the remarks that Robinson et al. do not teach “corresponding motion model”. Para. [0046], [0056]-[0057] of Robinson et al. teach a hearth rhythm model for determining the state of the patient (heart attack) respiratory motion model. Finally, applicant’s argument regarding claim 18 in 4th para. of pg.7 of remarks is now addressed, therefore, a new Non-Final rejection is made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2021/0137384 A1; pub. May 13, 2021).
Regarding claim 1, Robinson et al. disclose in a first embodiment: a method for use with a magnetic resonance linear accelerator (MR-Linac) (para. [0114]), the method comprising: generating, from a captured image and a captured patient state of a patient without capturing any further images, a plurality of images and a plurality of corresponding patient states using a preliminary motion model (para. [0074], [0081]). In the first embodiment, Robinson et al. are silent about: training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the generated plurality of images and the generated plurality of corresponding patient states; and outputting the correspondence motion model for use in radiation therapy.
In a further embodiment, Robinson et al. disclose: training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the generated plurality of images and the generated plurality of corresponding patient states; and outputting (para. [0146]-[0147] teach machine learning, [0046], [0056]-[0057] teach input image modelling the motion of the heart for determining a state of the patient (heart attack)) motivated by the benefits for generating patient treatment (Robinson et al. para. [0147]).
In light of the benefits for generating patient treatment as taught by Robinson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two methods of Robinson et al.
Regarding claims 3 & 12, Robinson et al. disclose: the plurality of corresponding patient states are generated from a 4D image, the 4D image including a 4D CT, a 4D CBCT, a 4D MRI, a 4D PET, or a 4D ultrasound image (para. [0074], [0104]).
Regarding claim 10, Robinson et al. disclose: at least one non-transitory machine-readable medium including instructions for use with a magnetic resonance linear accelerator (MR-Linac), which when executed by processing circuitry, cause the processing circuitry to perform operations comprising: generating, from a captured image and a captured patient state of a patient without capturing any further images, a plurality of images and a plurality of corresponding patient states using a preliminary motion model; training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the generated plurality of images and the generated plurality of corresponding patient states; and outputting the correspondence motion model for use in radiation therapy (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 18, Robinson et al. disclose in a first embodiment: a method for estimating a real-time patient state during a radiotherapy treatment using a magnetic resonance linear accelerator (MR-Linac), the method comprising: receiving a real-time stream of images from an image acquisition device (para. [0114]), estimating, using a processor, a patient state corresponding to an image of the real- time stream of images (para. [0114] real time cardiac rhythm). In the first embodiment, Robinson et al. are silent about: estimating, using a processor, a patient state corresponding to an image of the real- time 
In a further embodiment, Robinson et al. disclose: estimating, using a processor, a patient state corresponding to an image of the real- time stream of images using a correspondence motion model trained using generated pairs of simulated images and simulated patient states which were generated from a captured image and captured patient state; and directing radiation therapy, using a treatment device coupled to the image acquisition device, to a target according to the patient state (para. [0146]-[0147] teach machine learning, [0046], [0056]-[0057] teach input image modelling the motion of the heart for determining a state of the patient (heart attack)) motivated by the benefits for generating patient treatment (Robinson et al. para. [0147]).
In light of the benefits for generating patient treatment as taught by Robinson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two methods of Robinson et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9, 11, 13-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2021/0137384 A1; pub. May 13, 2021) in view of Hebert (US 2017/0360325 A1; pub. Dec. 21, 2017).
Regarding claims 2 & 11, Robinson et al. are silent about: the plurality of corresponding patient states include deformations of a 3D patient image, and wherein the deformations include deformation vector fields (DVFs) calculated using a deformable registration algorithm.
In a similar field of endeavor, Hebert discloses: the plurality of corresponding patient states include deformations of a 3D patient image, and wherein the deformations include deformation vector fields (DVFs) calculated using a deformable registration algorithm (para. [0029]-[0030]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert
In light of the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking as taught by Hebert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Hebert.
Regarding claims 4 & 13, Robinson et al. are silent about: the correspondence motion model includes a deformation vector field (DVF) as a function of one or more parameters, the one or more parameters determined by reducing dimensionality of a preliminary DVF calculated between two or more phases of a 4D image and a reference phase.
In a similar field of endeavor, Hebert discloses: the correspondence motion model includes a deformation vector field (DVF) as a function of one or more parameters, the one or more parameters determined by reducing dimensionality of a preliminary DVF calculated between two or more phases of a 4D image and a reference phase (para. [0029]-[0030]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert para. [0009]).
In light of the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking as taught by Hebert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Hebert.
Regarding claims 5 & 14, Robinson et al. are silent about: the plurality of images include a 2D projection image and are generated by using at least one of: extracting a 2D slice from a 3D image, ray-tracing through a 3D image to generate a 2D projection image, simulating x-ray interactions with a 3D image using a Monte Carlo technique, using a collapsed cone convolution technique, using a superposition and convolution technique, using a generative adversarial network, a convolutional neural network, or a recurrent neural network.
In a similar field of endeavor, Hebert discloses: the plurality of images include a 2D projection image and are generated by using at least one of: extracting a 2D slice from a 3D image, ray-tracing through a 3D image to generate a 2D projection image, simulating x-ray interactions with a 3D image using a Monte Carlo technique, using a collapsed cone convolution technique, using a superposition and convolution technique, using a generative adversarial network, a convolutional neural (para. [0029]-[0030]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert para. [0009]).
In light of the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking as taught by Hebert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Hebert.
Regarding claims 6 & 15, Robinson et al. are silent about: the correspondence motion model is generated using a random forest regression, a linear regression, a polynomial regression, a regression tree, kernel density estimation, a support vector regression algorithm, a convolutional neural.
In a similar field of endeavor, Hebert discloses: the correspondence motion model is generated using a random forest regression, a linear regression, a polynomial regression, a regression tree, kernel density estimation, a support vector regression algorithm, a convolutional neural (para. [0039]) motivated by the benefits for real-time 3D organ deformation and/ or 3D organ rotation tracking (Hebert para. [0009]).
In light of the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking as taught by Hebert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Hebert.
Regarding claim 7, Robinson et al. are silent about: generating the plurality of images by calculating a 2D deformation vector field (DVF) on a 2D input image.
In a similar field of endeavor, Hebert discloses: generating the plurality of images by calculating a 2D deformation vector field (DVF) on a 2D input image (para. [0029]-[0030]) motivated by the benefits for real-time 3D organ deformation and/ or 3D organ rotation tracking (Hebert para. [0009]).
In light of the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking as taught by Hebert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Hebert.
Regarding claim 8, Hebert discloses: generating the plurality of images includes performing a principal component analysis (PCA) analysis of the 2D input image (para. [0032]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert para. [0009]).
Regarding claim 9, Hebert discloses: generating the plurality of images includes registering the 2D input image to a reference 2D image, and using a deformable image registration technique to calculate the 2D DVF, and using a convolutional neural network (CNN) to estimate a 2D optical flow between the 2D input image and a 2D reference image to calculate the 2D DVF (para. [0029]-[0030]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert para. [0009]).
Regarding claim 16, Robinson et al. are silent about: The at least one non-transitory machine-readable medium of claim 1, wherein the instructions, when executed, further cause the processing circuitry to perform operations comprising generating the plurality of images by calculating a 2D deformation vector field (DVF) on a 2D input image, and wherein generating the plurality of images includes performing a principal component analysis (PCA) analysis of the 2D input image.
In a similar field of endeavor, Hebert discloses: The at least one non-transitory machine-readable medium of claim 1, wherein the instructions, when executed, further cause the processing circuitry to perform operations comprising generating the plurality of images by calculating a 2D deformation vector field (DVF) on a 2D input image (para. [0029]-[0030]), and wherein generating the plurality of images includes performing a principal component analysis (PCA) analysis of the 2D input image (para. [0032]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert para. [0009]).
In light of the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking as taught by Hebert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Hebert.
Regarding claim 17, Hebert discloses: The at least one non-transitory machine-readable medium of claim 16, wherein generating the plurality of images includes registering the 2D input image to a reference 2D image, and using a deformable image registration technique to calculate the 2D DVF, (para. [0029]-[0030]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert para. [0009]).
Regarding claim 19, Robinson et al. are silent about: outputting the patient state as two or more MR-like 3D images showing tissue contrast.
In a similar field of endeavor, Hebert discloses: outputting the patient state as two or more MR-like 3D images showing tissue contrast (para. [0005]) motivated by the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking (Hebert para. [0009]).
In light of the benefits for real-time 3D organ deformation  and/ or 3D organ rotation tracking as taught by Hebert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Hebert.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2021/0137384 A1; pub. May 13, 2021) in view of Willcut et al. (US 9,764,162 B1; pub. Sep. 19, 2017).
Regarding claim 20, Robinson et al. are silent about: the real-time stream of images include 2D MR images, low resolution 3D MR images, or ID navigators.
In a similar field of endeavor, Willcut et al. disclose: the real-time stream of images include 2D MR images, low resolution 3D MR images, or ID navigators (col.25 L40-55, col.26 L30-45) motivated by the benefits for more accurate real-time treatment (Willcut et al. col.16 L10-27).
In light of the benefits for more accurate real-time treatment as taught by Willcut et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robinson et al. with teachings of Willcut et al.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/ Examiner, Art Unit 2884